Opinion,
Mr. Justice Clark :
This suit was brought by Clara Arnold to recover damages for the loss of. a horse, sleigh and harness, through the alleged *388negligence of the road supervisors of North Manheim township. The injury occurred at Landingville, in the month of March, 1885, at a point where the public road to Orwigsburg crossed the four tracks of the Philadelphia and Reading Railroad. It appears that a quantity of lumber taken from the cars had been deposited in piles on each side of the public road. The piles were five or six feet high, and they so projected into the road, which was' thirty-three feet wide, that the space left open for travel was about fourteen feet and six inches. Late in the evening of the day of the occurrence, the plaintiff’s son undertook to drive this horse and sleigh over the railroad crossing, on the public road, returning from Orwigsburg, when the horse, it is alleged, took sudden fright at the lumber piles, turned on to the railroad track, upset the sleigh, ran into the railroad bridge, and was killed; and that the sleigh and harness were wholly destroyed. It is contended on part of the plaintiff, that these lumber piles were improperly permitted to remain on the public road; that they caused the fright of the horse, which resulted in the injury, and that the township is liable therefor.
It is well settled by the decisions of this court, and of the courts of other states, that where objects, ordinarily calculated to frighten roadworthy horses, are placed and suffered to remain in the public highway, they are regarded as defects in the road, and the public authorities after due notice-are liable for injuries caused thereby: Whar. on Neg., 983; Ayer v. Norwich, 39 Conn. 376; Morse v. Richmond, 41 Vt. 435; Stone v. Hubbardston, 100 Mass. 50; Foshay v. Glenn Haven, 25 Wis. 288; Bartlett v. Hooksett, 48 N. H. 18; Card v. City of Ellsworth, 65 Me. 547. To the same effect, although not brought 'against the township officers, is our own very recent case of Piollet v. Simmers, 106 Pa. 95, where the authorities are collected and the whole subject is very fully considered. The rule is perhaps difficult of practical application, as the frightening of a horse cannot be said to be governed by any rule of reason or experience. The fright of a horse may, perhaps, as ■often be attributable to the place in which an object is unexpectedly found, as to the frightful appearance of the object itself; still, there are objects which are well known to present such, an appearance, as may be expected to, and naturally will, *389alarm ordinarily well broken and roadworthy horses, and it is the duty of supervisors of highways to remove all such impediments to safe travel.
It makes no difference that the lumber was not in the traveled route; the fact that it was piled upon the margin instead of the path of the highway, does not alter the rule of liabil- ■ ity, for the result produced, in either event, is that the traveled route is thereby rendered unsafe. It is the duty of road officers to forbid and prevent the use of the roadside as a place of deposit for private property, particularly if it be of a character to alarm or frighten ordinary horses. “The traveler has reason to expect that the highway will have the ordinary and reasonable incumbrances, which arise from the nature of the soil and country, and its being worked and repaired in a proper manner; but he has no reason to apprehend that the township has suffered these dangers to be increased, by allowing the land taken for public use to become unlawfully appropriated to private uses, as a place of deposit for property, which will in any manner obstruct or impede travel, whether by frightening his horse or clogging his wheels:” Morse v. Richmond, 41 Vt. 435. This is said, of course, with the qualification that the duty does not attach until the township officers know, or ought to know, of the obstruction. It was certainly proper, as affecting the question of notice, for the plaintiff to introduce evidence to show that lumber had on often repeated cases been piled on this place upon the highway; for, if this were so, the township officers, if they did not know, should have known the fact, and it was their duty to interfere to prevent this habitual and continued invasion of the highway.
The law does not impose upon the township officers an absolute liability for every insufficiency of a road; they are required to do what is practicable to .be done and to preserve a condition of reasonable safety, with reference to the amount and kind of travel which the highway accommodates. The right of the public to the free and unobstructed use of a highway is subject, of course, to reasonable and necessary limitatations. The convenient delivery of lumber, stone, etc., for building purposes, and of fuel, merchandise, etc., often necessitates the temporary occupation of a street. This, to a reason*390able extent, is not an invasion of the public right; it is a legitimate use of the highway. An owner of land abutting on the public highway has a right to use a portion of the highway in a reasonable manner, for special purposes, for a temporary period; that right is not subservient to the right of the traveling public,, and its exercise, without negligence, imposes no liability. The owners of this lumber might perhaps have been privileged to use the street for the temporary purpose of loading or unloading their lumber; this would, perhaps, depend upon circumstances, but it is plain that they had no right to use the highway for the purpose of a board-yard.
Nor does it alter the case, that the party injured may sustain an action against the persons who place a nuisance in the highway ; it is the right of the party to proceed against the township, or the individual, as he may choose. No question has been made as to the roadworthy character of the horse; we will not assume, in the absence of proof, that he was a vicious animal, or that he was not roadworthy, and well broken.
Upon a full consideration of the whole case
The judgment is affirmed.